             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STATE AUTO PROPERTY AND                        No. 4:17-CV- 02099
CASUALTY INSURANCE
COMPANY,                                       (Judge Brann)

            Plaintiff,
      v.

KIM EAGAN WOODS,

            Defendant.

                                  ORDER

     AND NOW, this 11th day of June 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that

Defendant’s Motion for Summary Judgment, April 1, 2019, ECF No. 33 is

DENIED.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
